                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                               March 22, 2019
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

JAMES PAUL PARKERSON,                           §
                                                §
        Plaintiff,                              §
vs.                                             §   CIVIL ACTION NO. 4:18-cv-02520
                                                §
METROPOLITAN TRANSIT AUTHORITY                  §
OF HARRIS COUNTY, TEXAS,                        §
                                                §
        Defendant.                              §
                                                §

                         MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Pending before the Court is the defendant’s, Metropolitan Transit Authority of Harris

County, Texas (“METRO”), motion to dismiss for failure to state a claim brought pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure. (Dkt. No. 2) The plaintiff, James Paul

Parkerson (the “plaintiff”), proceeding pro se, has failed to file a response in opposition to

METRO’s motion to dismiss and the time for doing so has long expired. Accordingly, pursuant

to S.D. Tex. L.R. 7.4, the plaintiff’s “[f]ailure to respond to a motion will be taken as a

representation of no opposition.” S.D. Tex. L.R. 7.4. After having carefully considered the

motion, the pleadings, and the applicable law, the Court determines that METRO’s motion to

dismiss should be GRANTED and that the plaintiff’s claims should be DISMISSED.

II.    FACTUAL OVERVIEW

       On June 15, 2018, the plaintiff filed a form document entitled, “Complaint for Violation

of Civil Rights” (Non-Prisoner Complaint), in the 281st Judicial District Court of Harris County,

Texas, pursuant to 42 U.S.C. § 1983, alleging that METRO violated his Fourth and Eighth

Amendment rights on May 20, 2017, when a METRO bus operator ordered him to be removed


1/5
from a bus at the Fifth Ward/Denver Harbor Transit Center while he was experiencing a seizure.

(See Dkt. No. 1, Ex. D.) On July 20, 2018, METRO timely removed the case to this Court,

pursuant to 28 U.S.C. § 1331. (Dkt. No. 1). METRO now moves to dismiss the plaintiff’s

lawsuit pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim.

III.   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) authorizes a defendant to move to dismiss for

“failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). Under the

demanding strictures of a Rule 12(b)(6) motion, “[t]he plaintiff's complaint is to be construed in

a light most favorable to the plaintiff, and the allegations contained therein are to be taken as

true.” Oppenheimer v. Prudential Sec., Inc., 94 F.3d 189, 194 (5th Cir. 1996) (citing Mitchell v.

McBryde, 944 F.2d 229, 230 (5th Cir. 1991)). Dismissal is appropriate only if, the “[f]actual

allegations [are not] enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1965, 167 L. Ed.2d 929 (2007).

        Moreover, in light of Federal Rule of Civil Procedure 8(a)(2), “[s]pecific facts are not

necessary; the [factual allegations] need only ‘give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93, 127 S. Ct.

2197, 2200, 167 L. Ed.2d 1081 (2007) (per curiam) (quoting Twombly, 550 U.S. at 555, 127 S.

Ct. at 1964). Even so, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1964 - 65 (citing Papasan

v. Allain, 478 U.S. 265, 286, 106 S. Ct. 2932, 92 L. Ed.2d 209 (1986)).




2/5
       In Ashcroft v. Iqbal, the Supreme Court expounded upon the Twombly standard,

reasoning that “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v.

Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L. Ed.2d 868 (2009) (quoting Twombly, 550

U.S. at 570, 127 S. Ct. at 1974). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949 (citing Twombly, 550 U.S. at

556, 127 S. Ct. at 1955).

IV.    ANALYSIS AND DISCUSSION

       METRO argues that the plaintiff’s § 1983 claim should be dismissed because the plaintiff

fails to identify “any official METRO custom, policy, or practice implicated by the single

incident forming the basis of his claim.” (Dkt. No. 2 at 2). METRO, as a rapid transit authority

operating pursuant to Texas Transportation Code § 451, is a public entity that “exercises public

and essential governmental functions.” Tex. Transp. Code § 451.052(a)(1). In order to prevail

against a municipal entity, such as METRO, under a § 1983 theory, a plaintiff is required to

establish that METRO’s policy or custom caused the constitutional deprivation alleged. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 91, 98 S. Ct. 2018, 56 L. Ed.2d 611 (1978);

Sanders–Burns v. City of Plano, 578 F.3d 279, 290 (5th Cir. 2009). Here, the plaintiff’s civil

rights claim for failure to train requires him to allege a defect in training or supervising that was

a moving force behind the alleged constitutional injury. See Roberts v. City of Shreveport, 397

F.3d 287, 293 (5th Cir. 2005).

       The failure to train a municipal employee may constitute a “policy,” only where the

failure to train “reflects a ‘deliberate’ or ‘conscious’ choice by a municipality.” City of Canton v.




3/5
Harris, 489 U.S. 378, 389, 109 S. Ct. 1197, 103 L. Ed.2d 412 (1989). To prevail on a failure to

train theory of municipal liability against METRO, a plaintiff must demonstrate that:           (1)

METRO’s training policies and/or procedures were inadequate or defective; (2) METRO was

deliberately indifferent in implementing its policies for training; and (3) the infringement of his

rights was directly caused by the inadequacy of METRO’s training policies and/or procedures.

See World Wide Street Preachers Fellowship v. Town of Columbia, 591 F.3d 747, 756 (5th Cir.

2009) (citing Sanders–Burns, 578 F.3d at 290). “‘[D]eliberate indifference’ is “a stringent

standard of fault, requiring proof that a municipal actor disregarded a known or obvious

consequence of [its] action[s].” Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S.

397, 410, 117 S. Ct. 1382, 137 L. Ed.2d 626 (1997). “Proof of more than a single instance of the

lack of training or supervision causing a violation of constitutional rights is normally required

before such lack of training or supervision constitutes deliberate indifference.” Thompson v.

Upshur Cty. Tx., 245 F.3d 447, 459 (5th Cir. 2001) (citing Snyder v. Trepagnier, 142 F.3d 791,

798 - 99 (5th Cir. 1998); Thompkins v. Belt, 828 F.2d 298, 304 - 305 (5th Cir. 1987)). Rather, a

plaintiff is generally required to demonstrate that the municipality or supervisor had notice of a

pattern of prior acts “fairly similar to what ultimately transpired.” Estate of Davis ex rel.

McCully v. City of N. Richland Hills, 406 F.3d 375, 383 (5th Cir. 2005) (internal citations

omitted).

       In this case, the plaintiff does not allege a policy statement, ordinance, regulation or

decision that was officially adopted by METRO or detail facts sufficient for this Court to infer a

persistent, widespread pattern or practice of similar constitutional violations. Rather, he merely

complains of an isolated incident. Simply put, when the plaintiff’s pleadings are reviewed in

toto, the plaintiff has failed to plead any facts which, when taken as true, demonstrate that




4/5
METRO acted pursuant to an official policy, illegal custom, or practice and/or that it was

deliberately indifferent in adopting its training policies and/or procedures such that the

inadequacy of training was obvious and likely to result in a constitutional violation.

Accordingly, the plaintiff’s § 1983 claim against METRO should be dismissed for failure to state

a claim.

       METRO also moves to dismiss the plaintiff’s Eighth Amendment claim. The Eighth

Amendment guards against excessive bail, excessive fines, and cruel and unusual punishments---

protections extended only to those who have been convicted of a crime and adjudicated guilty,

none of which is applicable to the plaintiff here.    See U.S. Const. amend. VIII; see also

DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S. 189, 199 n. 6, 109 S. Ct. 998, 1005

n. 6, 103 L. Ed.2d 249 (1989) (reasoning that the Eighth Amendment’s protection extends to

those who have been convicted of a crime, and is concerned with a state’s power to punish after

an individual has been adjudicated guilty). As such, the plaintiff has failed to state an Eighth

Amendment claim against METRO.

V.     CONCLUSION

       Based on the foregoing analysis and discussion, METRO’s motion to dismiss the

plaintiff’s claims against it is GRANTED.

       It is so ORDERED.

       SIGNED on this 22nd day of March, 2019.

                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




5/5
